Earl Warren: Number 71, Luis Alvara Ceballos, Petitioner, versus Edward J.Shaughnessy.
Sidney Kansas: May it please the Court.
Earl Warren: Mr. Kansas.
Sidney Kansas: This case is much more simple than the preceding one. This case is in the field of immigration, naturalization and deportation. Two questions are involved. One, in an action brought in the U.S.District Court for declaratory judgment to declare the petitioner eligible for naturalization in order that he may apply for suspension of a deportation and where the District Director is made a party. Is the Attorney General an indispensable party? That's been a troublesome question for years. The District Court dismissed solely on the ground that the Attorney General was not made a party without going into the merits or the subsequent part of the problem. The court below -- the Court of Appeals for the Second Circuit affirmed this Court in the Pedreiro case, decided about a year ago, that the Attorney General is not an indispensable party in this kind of actions. The District Director is a sufficient party. And the court below, mindful of a decision of this Court, preferred to follow its reasoning in the Vaz case, V-A-Z, decided by that Court in 1953. The reasoning there was that when an alien is ordered deported and he applies for a suspension of deportation, then he is seeking discretionary relief and therefore the Attorney General is an indispensable party. The case before this Court in Pedreiro, the alien was ordered deported, did not seek suspension of deportation but resisted deportation on constitutional ground. Now, the court below expressed doubt as to the correctness of its rule for it drew a very fine line of distinction between the Vaz case, that it decided and which does not reach this Court, and the Pedreiro case decided by this Court. And in its opinion on page 18 which stated, “Although the question is not free from doubt, we shall follow our reasoning of the Vaz case while the Supreme Court may decide that the distinction no longer holds, we do not think this is to be spelled out of Mr. Justice Black's opinion of Pedreiro case.” Now, the District Court --
Earl Warren: Mr. Kansas --
Sidney Kansas: Yes, sir.
Earl Warren: -- does the -- does the Government still insists in this case that the Attorney General is -- is an indispensable party? I thought they waived that?
Sidney Kansas: Well in their appeal -- in their brief, they stated they do not agree with the court below that the Attorney General as an indispensable party, and that in the future the policy of the Government will be not to require the Attorney General as a party. However, we are confronted with the decision of the Court of Appeals and until --
Hugo L. Black: They say do not rely on it here though.
Sidney Kansas: Sir?
Hugo L. Black: They say they do not rely on it here. Your Government does not rely upon their holding. The Court of Appeals, the Attorney General is a necessary party. That's what they state in their briefs.
Sidney Kansas: Yes, but we have a decision of the Court of Appeals which -- until it's reversed, we are confronted with an insurmountable obstacle. That is the reason I'm bringing up the attention of this Court.
Earl Warren: Well, I suggest that you spend most of your time on some other matter because if -- if the Attorney General doesn't insist upon it, I -- I doubt very much if the Court will.
Sidney Kansas: All right. If we are relieved of that in the future then we don't have to join the Attorney General, why I'm satisfied with that one, so I'll pass right on the second question.
Earl Warren: All right.
Sidney Kansas: Now, during the war years in 1942 to 1945, all male residents of the United States were required to register under the draft as it's well-known. And if there were those who desire to be relieved or exempted from the draft, they'd file a Form 301 and it was then the Selective Service Board's duty to inform the alien that he has been relieved and exempted in accordance with the rules and regulations. However, if this application that he filed was accepted and he was so informed then he forfeited his right for naturalization. However, if the application was disregarded and he was placed in Class I-A, ordered to appear for preinduction and physical examination then he was not exempted and hence did not lose his right for naturalization. Now, having passed point one, as I said, I will concentrate my -- on question number two. Perhaps, at this point it's best to give a very brief statement of the case. The alien is a man about 42 years of age, born in the Republic of Columbia, South America. He first entered the United States on a visa for permanent residence in February 1942. In May of that year, he registered for the draft. After waiting more than a year, not having heard anything from the draft, and in August of 1943, he appeared before the Board, filed his Form 301 requesting to be exempted and relieved from the draft. The Board did nothing until January of 1944, when they informed him that -- that they have disregarded his application and he has been placed in Class I-A, ordered to appear from preinduction and physical examination. He appeared on the day set and the physical examination showed that he was suffering from some kidney ailment and he was reclassified and placed in Class IV-F. Now, from the time of his first entry in 1942 until his last reentry in April of 1951, he had made several departures and reentries. And during one of the last reentries in November 1950, he remained in New York City until January of 1951, married a citizen of the United States by birth and the next day departed for France for honeymoon. In February, next month 1951, they decided to reenter the United States. The wife, travelling on an American passport, had no difficulty but the petitioner could not obtain a visa to reenter the United States on a visa for permanent residence. The counsel having knowledge that he had filed a petition which barred him from citizenship could not get him a visa for permanent residence. The best he could do was to give him a -- a transit visa which is good for 21 days stay in the United States. He entered on this transit visa, and on the 23rd day after his entry he was served with a warrant of arrest and a deportation proceedings, taken to the Immigration Service, given a hearing why he should not be deported, having overstayed his time by a few days. During the hearing, he applied for suspension of deportation, and the hearing officer said, "That must be denied because you are not eligible for naturalization. You have filed a petition to be exempted and relieved in the war act." Now, he appealed to the Board of Immigration Appeals, and that Board likewise held that the mere filing of the petition is sufficient to bargain from naturalization. Then his only recourse was to the United States District Court, and in that Court, as I already stated, the Court dismissed solely on the ground that the Attorney General was not made a party. Therefore, have no chance to state his case before that Court. Now, I respectfully submit to the Court that the -- there was error on the part of the court below in holding that the mere filing of a petition is sufficient to bar from -- for naturalization. Now, the Court -- bear with me for a moment. The court below stated that Section 303 of Title 50 of the United States Code, I'm reading on page 19 of my brief, "Provides that an alien who has made application to be relieved from military service shall thereafter be debarred from becoming a citizen of United States." And plaintiff made such an application and hence is not eligible for an order suspending deportation, but other Courts of Appeals don't agree with them. The Court of Appeals of the District of Columbia takes an entirely different view of the subject, and other courts as well. Now, the District Courts, they do -- one of the District Court, Eastern District of New York states, "Two conditions are requisites, the application for exemption and a record that he was relieved or discharged from training or service. These requisites are not stated under disjunctive and if either fails the statutory ineligibility does not become automatic for one is of equal importance to the other. And then we have the District Court of California. The courts held there, the intention of the Act plainly was to fixate penalty where an alien declarant was relieved from military service, page 10, bottom of page 10 of my petition. And this case, the Government did not relieve the declarant from service. Hence, no exemption right was accorded him and he should not be held to have incurred the penalty affixed. And right here in Washington, same situation as we have in our case. An alien appeared and registered, waiting over a year, nothing happened. He was not notified whether he was in or out, so he filed an application for naturalization in the District Court here, and the Court granted it. The Government appealed, and the Court of Appeals of the District of Columbia held, top of page 60 in my brief, "To debar the appellee from citizenship, the statute requires proof, not only that he applied for exemption on grounds of alienage, but also that he was relieved from serving for that reason." The examiner's legal conclusion that appellee was relieved from military service because of alienage is not supported by any evidence in the present record. We think the total absence of any such essential evidence is a sufficient basis for affirming the District Court's order granting naturalization. Now, in the case at bar, the -- the record not only establishes that the petitioner was not relieved from military service because of alienage, but affirmatively shows that he was in fact classified I-A, and held liable to be called up for service. Therefore, our case is much stronger than the one decided by the Court of Appeals of this -- the District of Columbia.
Hugo L. Black: You've been -- you've been reading from the Court opinion?
Sidney Kansas: That -- page 16 is the Court opinion.
Hugo L. Black: I know --
Sidney Kansas: Yes, sir.
Hugo L. Black: -- but to the effect that he is not deportable, you say because he has not been relieved.
Sidney Kansas: That's it.
Hugo L. Black: And where is the statute?
Sidney Kansas: Now, we're getting down to the statute.
Hugo L. Black: That -- that's where two --
Sidney Kansas: That's it. The two statutes --
Hugo L. Black: Where are they?
Sidney Kansas: -- that cover this situation. Now, the statute will be found in page 2 and 3 of my brief. The statutes are the Selective Training and Service Act of 1940, as amended, and Section 315 of the Immigration and Nationality Act of 1952.
William O. Douglas: The Government says that the -- in earlier statute, not the 1952 statute is applicable.
Sidney Kansas: The 1952 clarifies the statute, if Your Honor pleases. If I may -- now on page 48, the Government also has those statutes and I'll be very short, I would like to read it.
Hugo L. Black: Well, which one are you going to read --
Sidney Kansas: I'm going to read page 48, the Government's brief.
Hugo L. Black: I mean, which statute is it?
Sidney Kansas: The statute is the Selective Training and Service Act of 1940, as amended. "Except as otherwise provided in this Act, every male citizen and every other male person residing in the United States, who is between the ages of 19 and 45 shall be liable for training and service in the land or naval forces of the United States, provided, that any citizen or subject of a neutral country shall be relieved from liability for training and service under this Act if, prior to his induction into the land or naval forces, he has made application to be relieved from such liability in the manner prescribed by and in accordance with rules and regulations prescribed by the President, but any person who makes such application shall thereafter be debarred from becoming a citizen of the United States." And right there just trouble spot that last phrase. The court below seized upon that and said here, that whoever makes such an application shall thereafter be debarred from becoming a citizen of the United States. Well, you can't read that in this -- disjunctive. You have to take that whole Section. We might have repeated that. Congress might have repeated that. It will be a repetition by saying, "That equation to make such application in the manner prescribed by and in accordance with the rules and regulations shall be -- shall thereafter be debarred from becoming a citizen of the United States." That will be clearly repetitious. So that this last phrase is as I said the trouble spot and that's upon that. The court below depended and decided --
Hugo L. Black: Well, why do you say that --
Sidney Kansas: -- at this case.
Hugo L. Black: Why do you say that doesn't apply?
Sidney Kansas: Because you've got to read that whole Section.
Hugo L. Black: Suppose you read it all, what -- what clause is there --
Sidney Kansas: Well, in -- yes. On page 13 of my brief, you'll find the rules and regulations provided --
Hugo L. Black: In other words, you say that he did not sign an application which was prescribed by the rules and regulations?
Sidney Kansas: The rule -- no, the rules and regulations prescribed the manner of -- just as the Court of Appeals of the District of Columbia held. The rules and regulation on page 13 of my brief, if the Court pleases, states -- and there found in Title 32, page 13 of my brief, Title 32, Code of Federal Regulations, Section 622 and 623, provided --
Hugo L. Black: I don't see it on page 32.
Sidney Kansas: 13, sir.
Hugo L. Black: 13?
Sidney Kansas: Page 13, middle of the page, provided that an alien registrant of a neutral country who files a Form 301 with his local board shall be placed in Class IV-C, which is the exempted and relieved class. And Section 623 of the regulations prescribed prompt classification of a registrant in accordance with stated principles. And Section 623.61 make mandatory the mailing to the registrant of notice of his classification and the proper recording in the Selective Service files of such classification. Not until all of these steps have been completed was the alien classified as exempt and exempted. Until the completion of the prescribed classification procedure, his liability for service and training remain unclear. And those are the rules and regulations that I referred to in this -- of the Selective Training and Service Act that I just read. Now, let's turn to Section 315 of the Immigration and Nationality Act, also on page 49 of the brief for the respondent. Now, not -- I'm reading down towards the bottom of the page, notwithstanding the provisions of Section 405 (b) -- now, that Section 405 (b) if I may just stop for a moment to say, pertains to carrying over the suspension cases that were then pending prior to the enactment of 1952 Act, carried them over into the 1952 Act. Therefore, notwithstanding the provisions of Section 405 (b), any alien who applies or has applied for exemption or discharge from training or service in the Armed Forces or in the National Security Training Corps of the Unites States on the ground that he is an alien, doesn't say anything about a neutral alien, an alien, and is or was relieved or discharged from such training or service on such ground, shall be permanently ineligible to become a citizen of the United States. And that is what I had in answer to Justice Douglas' question about 315 of the 1952 Act.
Hugo L. Black: Now, which one of those do you think governed?
Sidney Kansas: Well, they're both. One -- one clarifies the 1952 and the 1940 Act. This is a much later Act. They both pertain, sir, to discharge from such service in -- in accordance with the rules and regulations. This says, "Was relieved or discharged from such training and service in such ground, shall be permanently ineligibly become a citizen of the United States." This alien was never discharged. He was never classified in IV-C. He always remained subject to call. He was in Class IV-F. And -- and therefore, we -- our contention is that there be no exemption and no relief. He did not forfeit his right to file an application for a suspension of deportation because the exemption was denied the -- the suspension of deportation was denied at him because of ineligibility to naturalization. So the Board of Immigration Appeals held. Now, we filed a declaratory -- petition for a declaratory judgment in the District Court. Now, the District Court has --
Earl Warren: Before you get to that, Mr. Kansas --
Sidney Kansas: Sir?
Earl Warren: As to the fact that between the time he -- he claimed his exemption and the time they classified him as -- as IV-A --
Sidney Kansas: Well, made him IV-A.
Earl Warren: -- his -- his country Columbia became a belligerent instead of a neutral. Does that -- that have any particular bearing on the situation?
Sidney Kansas: I don't see, sir, where that has because Section 315 makes no mention of any belligerency or any neutral alien, just as an alien.
Earl Warren: Is there a difference in obligation between an alien of a neutral country and an alien of -- of one of our allies?
Sidney Kansas: I don't see any difference, sir.
Earl Warren: In the Act? I don't know?
Sidney Kansas: There is nothing or no difference in the Act itself.
Earl Warren: I see.
Sidney Kansas: They -- they have mentioned something here. I noticed about the -- the coincidental situation of the -- going into the war, Columbia and becoming belligerent. What has that got to do with it?
Earl Warren: I don't know --
Sidney Kansas: There's no relation to it at all. Well, that's my -- I've started this thing. I couldn't find whether there's any relation. He's an alien, primarily alienist. That's what controls. Now, as one point I'd like to take up here, the -- the respondent -- I submitted a brief of -- of 53 pages. Well, about 20 of those pages are devoted in an attempt to justify the court below in holding that the mere filling, ipso facto, the mere filing of the application bars him from citizenship. There was no such intention of Congress on that. For if you use the reasoning of that rationale, suppose a man files it and as in this case placed in Class I-A, he is subsequently sent on the other side, he comes back as an amputee. Would the -- would the Congress then say he is still not eligible for citizenship?
Earl Warren: We'll answer that tomorrow.
Sidney Kansas: All right.